DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 7/28/2021 wherein claims 1, 61 and 75 have been amended.
Claims 1, 61, 75, 78, 80, 85 and 101 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
The rejection of claims 1, 61, 75, 78, 80, 85 and 101 made by the Examiner under 35 USC 103 over Kapiamba (US 2012/0107366) have been withdrawn. This rejection has been withdrawn as Kapiamba does not teach their PPO as being “not biodegradable”.  


Response to 1.132 Declaration
The declaration under 37 CFR 1.132 filed 7/28/2021 is sufficient to overcome the rejections of claims 1, 5, 8, 11, 12, 15, 61, 75, 78, 80, 85 and 101 based upon Kapiamba et al. (US 2012/0107366) as Kapiamba does not teach their PPO segment as being “not biodegradable”.


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 61, 75, 78, 80, 85 and 101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a B block consisintg of a poly(propylene oxide) (PPO) segment that is biodegradable PPO, does not reasonably provide enablement for a PPO segment that “is not biodegradable”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make a PPO segment that is “not biodegradable” the invention commensurate in scope with these claims.
Upon review of the Application, it is found that the limitation requiring the PPO segment be “not biodegradable” lacks enablement. The addition of the limitation was made on 6/16/2020 and support for the limitation was identified to be found in [0029], [0031], [0044], [0171], [0200], [0255], [0288] and elsewhere. However, all of these sections require the PPO segment be biodegradable and do not disclose how to make a PPO segment that is “not biodegradable”.. 
[0029] defines the term “biodegradability” and provides no guidance how to make a PPO segment that is “not biodegradable”.
[0031] teaches that the hydrophilic segment is to be modified with “chain extenders and cross-linking agents” which tend to not be biodegradable. However, this requirement that of being not biodegradable is to the chain extender and crosslinking agent, not the hydrophilic PPO polymer.
[0044] states that no all PPO end groups react with the biodegradable chains. This does not demonstrate that Applicant was in possession of a PPO segment which was “not biodegradable”. 
[0171] sates that the A segment (PPO segment) may comprise a degradable component. This section does not provide any guidance how to make a PPO segment that is “not biodegradable”. 
[0200] states that the B block is a PPO segment. This section does not provide any guidance how to make a PPO segment that is “not biodegradable”.
[0200] states that the B block is a PPO segment. This section does not provide any guidance how to make a PPO segment that is “not biodegradable”.
Throughout the entirety of the specification, PPO is recognized as only biodegradable. Moreover, the prior art recognizes PPO as biodegradable. See Zgola et al. (Chemosphere, 64, 2006, 803-809) which teaches that polypropylene glycol polymers (i.e. PPO) exhibit biodegradability (see Abstract). Although Applicant was in possession of a solid polymer comprising a PPO segment that is biodegradable, Applicant was not in possession of a solid polymer comprising a PPO segment that is “not biodegradable”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611